Citation Nr: 1454253	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-31 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1948 to January 1954.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This issue was remanded by the Board for further development in March 2013 and May 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted by the Board in May 2014, this appeal was remanded in March 2013 to obtain any relevant private treatment records that had not yet been associated with the claims file, to specifically include any medical records from Plano Specialty Hospital.  The March 2013 remand specifically directed that, provided that any necessary authorization forms were completed, attempts should be made to obtain any identified records.  Upon remand, the appellant submitted authorization and consent to release information forms for Health South Rehabilitation Hospital, Plano Specialty Hospital, Dr. Sastry, Dr. Thakur, and Baylor Medical Center.  The Board noted in May 2014 that, while the claims file contained some records from the identified providers, there was no indication that VA ever directly requested these records from the identified providers, as required. 

The Board further noted in May 2014 that the authorization and consent to release information form for Health South Rehabilitation Hospital indicated that the Veteran sought treatment from December 30, 2008, to January 15, 2009.  A coding worksheet for this hospital was attached to this release form indicating that the Veteran was admitted to the hospital for that length of time, but no record of the treatment administered was attached.  Additionally, the Board observed that the authorization and consent to release information form for Dr. Thakur indicated that the Veteran was treated for ulcerative colitis, but that the only record attached was a colonoscopy photograph with no accompanying treatment records.  The Board concluded that remand was required so that all records for which the appellant had submitted authorization and consent to release information forms could be requested. 

Finally, the Board observed that in August 2013, the appellant submitted a NA Form 13055, Request for Information to Reconstruct Medical Data.  A March 2014 Report of General Information noted that that the NA Form 13055 was submitted to the National Personnel Records Center (NPRC).  In a March 12, 2014, letter from the AOJ to the appellant, she was informed that the NPRC could not find any records or remarks for the allegations.  The Board noted that the claims file did not contain the NPRC response, and directed that the AOJ should associate the NPRC response to which its March 2014 letter referred with the electronic claims file.

Thus, in light of the above-discussed deficiencies, the Board again remanded the appeal in May 2014.

On remand, the AOJ contacted the appellant in August 2014.  She was advised that she should "return a copy of the response from the National Personnel Records Center for the August 2013 NA Form 13055, Request for Information to Reconstruct Medical Data" and that if she did not have this response, she should submit an additional NA Form 13055.  Unfortunately, the AOJ apparently misconstrued the Board's May 2014 directive, to the extent that it asked the appellant for the NPRC response which it had received.  The Board specifically notes that the AOJ's March 2014 letter advised the appellant that it had received her NA Form 13055 in August 2013 and had requested records from the NPRC, and that the NPRC did not find any records or remarks for the allegations.  Therefore, it appears that the AOJ did receive a response from the NPRC, and that such is not associated with the electronic record.  As the appellant submitted another NA Form 13055 in November 2014, additional inquiry should be made.

The AOJ also requested that the appellant provide new authorization and consent to release information forms for the providers she had previously identified.  It appears that the appellant did not respond to the AOJ.  However, attached to her representative's November 2014 informal hearing presentation were various authorizations as well as a new NA Form 13055.  Because these documents were submitted directly to the Board, the AOJ has not had the opportunity to act on them.  This appeal therefore requires remand so that the properly identified records may be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain reconstructed medical data pursuant to the NA Form 13055, Request for Information to Reconstruct Medical Data, dated in November 2014.  See attachment to the Informal Hearing Presentation received November 18, 2014.  

Any response from the appropriate source(s) must be associated with the electronic claims file. 

2.  Request all records listed on the authorization and consent to release information forms submitted by the appellant in November 2014 (see attachments to the Informal Hearing Presentation received November 18, 2014) for:

   a. Health South Rehabilitation Hospital; 
   
   b.  Plano Specialty Hospital;
   
   c.  Dr. Sastry;
   
   d.  Dr. Thakur; and
   
   e.  Baylor Medical Center.  

3.  Conduct any additional development deemed necessary based on any newly received evidence, which may include obtaining an additional opinion regarding the cause of the Veteran's death. 

4.  Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefit sought on appeal remains denied, the appellant should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the appellant has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




